Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”) is dated as of the 3rd day
of November, 2016, by and between Clean Diesel Technologies, Inc., a Delaware
corporation (the “Company”), and each individual or entity named on the Schedule
of Buyers attached hereto (each such individual or entity, individually, a
“Buyer” and all of such individuals or entities, collectively, the “Buyers”).

 

RECITALS

 

A.                                    Subject to the terms and conditions set
forth in this Agreement and pursuant to Section 4(a)(2) of the Securities Act of
1933, as amended (the “Securities Act”), and Rule 506(b) promulgated thereunder,
the Company desires to issue and sell to each Buyer, and each Buyer, severally
and not jointly, desires to purchase from the Company, securities of the Company
as more fully described in this Agreement.

 

B.                                    In connection with the offering, the
Company, MDB Capital Group LLC (the “Placement Agent”) and Delaware Trust
Company (the “Escrow Agent”) have entered into an escrow agreement, in the form
attached hereto as Exhibit B (the “Escrow Agreement”), to hold the Purchase
Price (as hereinafter defined), to be released at each Closing to the Company,
upon the written consent of the Company and the Placement Agent.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereinafter expressed and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
each intending to be legally bound, agree as follows:

 

ARTICLE I

RECITALS, EXHIBITS, SCHEDULES

 

The foregoing recitals are true and correct and, together with the Schedules and
Exhibits referred to hereafter, are hereby incorporated into this Agreement by
this reference.

 

ARTICLE II

DEFINITIONS

 

For purposes of this Agreement, except as otherwise expressly provided or
otherwise defined elsewhere in this Agreement, or unless the context otherwise
requires, the capitalized terms in this Agreement shall have the meanings
assigned to them in this Article as follows:

 

2.1                               “Affiliate” means any Person that, directly or
indirectly through one or more intermediaries, controls or is controlled by or
is under common control with a Person as such terms are used in and construed
under Rule 405 under the Securities Act.

 

--------------------------------------------------------------------------------


 

2.2                               “Assets” means all of the properties and
assets of the Company or of its subsidiaries, whether real, personal or mixed,
tangible or intangible, wherever located, whether now owned or hereafter
acquired.

 

2.3                               “Buyer’s Purchase Price” shall mean, with
respect to any Buyer, the “Purchase Price” opposite such Buyer’s name on the
Schedule of Buyers.

 

2.4                               “Claims” means any Proceedings, Judgments,
Obligations, threats, losses, damages, deficiencies, settlements, assessments,
charges, costs and expenses of any nature or kind.

 

2.5                               “Common Stock” means the Company’s common
stock, $0.01 par value per share.

 

2.6                               “Consent” means any consent, approval, order
or authorization of, or any declaration, filing or registration with, or any
application or report to, or any waiver by, or any other action (whether similar
or dissimilar to any of the foregoing) of, by or with, any Person, which is
necessary in order to take a specified action or actions, in a specified manner
and/or to achieve a specific result.

 

2.7                               “Contract” means any written or oral contract,
agreement, order or commitment of any nature whatsoever, including, any sales
order, purchase order, lease, sublease, license agreement, services agreement,
loan agreement, mortgage, security agreement, guarantee, management contract,
employment agreement, consulting agreement, partnership agreement, shareholders
agreement, buy-sell agreement, option, warrant, debenture, subscription, call or
put.

 

2.8                               “Encumbrance” means any lien, security
interest, pledge, mortgage, easement, leasehold, assessment, tax, covenant,
restriction, reservation, conditional sale, prior assignment, or any other
encumbrance, claim, burden or charge of any nature whatsoever.

 

2.9                               “Environmental Requirements” means all Laws
and requirements relating to human, health, safety or protection of the
environment or to emissions, discharges, releases or threatened releases of
pollutants, contaminants, or Hazardous Materials in the environment (including,
without limitation, ambient air, surface water, ground water, land surface or
subsurface strata), or otherwise relating to the treatment, storage, disposal,
transport or handling of any Hazardous Materials.

 

2.10                        “Exchange Act” shall mean the Securities Exchange
Act of 1934, as amended, and the rules and regulations promulgated thereunder.

 

2.11                        “GAAP” means generally accepted accounting
principles, methods and practices set forth in the opinions and pronouncements
of the Accounting Principles Board and the American Institute of Certified
Public Accountants, and statements and pronouncements of the Financial
Accounting Standards Board, the SEC or of such other Person as may be approved
by a significant segment of the U.S. accounting profession, in each case as of
the date or period at issue, and as applied in the U.S. to U.S. companies.

 

2

--------------------------------------------------------------------------------


 

2.12                        “Governmental Authority” means any foreign, federal,
state or local government, or any political subdivision thereof, or any court,
agency or other body, organization, group, stock market or exchange exercising
any executive, legislative, judicial, quasi-judicial, regulatory or
administrative function of government.

 

2.13                        “Hazardous Materials” means: (i) any petroleum or
petroleum products, radioactive materials, asbestos in any form that is or could
become friable, urea formaldehyde foam insulation and transformers or other
equipment that contain dielectric fluid containing levels of polychlorinated
biphenyls (PCB’s); (ii) any chemicals, materials, substances or wastes which are
now or hereafter become defined as or included in the definition of “hazardous
substances,” “hazardous wastes,” “hazardous materials,” “extremely hazardous
wastes,” “restricted hazardous wastes,” “toxic substances,” “toxic pollutants”
or words of similar import, under any Law; and (iii) any other chemical,
material, substance, or waste, exposure to which is now or hereafter prohibited,
limited or regulated by any Governmental Authority.

 

2.14                        “Judgment” means any order, writ, injunction, fine,
citation, award, decree, or any other judgment of any nature whatsoever of any
Governmental Authority.

 

2.15                        “Law” means any provision of any law, statute,
ordinance, code, constitution, charter, treaty, rule or regulation of any
Governmental Authority.

 

2.16                        “Leases” means all leases for real or personal
property.

 

2.17                        “Material Adverse Effect” means with respect to the
event, item or question at issue, that such event, item or question would not
have or reasonably be expected to result in: (i) a material adverse effect on
the legality, validity or enforceability of this Agreement or any of the
Transaction Documents; (ii) a material adverse effect on the results of
operations, Assets, business or condition (financial or otherwise) of the
Company and its subsidiaries, taken as a whole; (iii) a material adverse effect
on the Company’s or its subsidiaries’ ability to perform, on a timely basis, its
or their respective Obligations under this Agreement or any Transaction
Documents; or (iv) a material adverse effect on the Buyer’s ability to sell or
dispose of any of the Shares, whether on the Principal Trading Market, or
otherwise, in accordance with applicable securities Laws.

 

2.18                        “Material Contract” means any Contract to which the
Company is a party or by which it is bound which has been filed or is required
to have been filed as an exhibit to the SEC Filings pursuant to Item
601(b)(4) or Item 601(b)(10) of Regulation S-K promulgated by the SEC.

 

2.19                        “Obligation” means any debt, liability or obligation
of any nature whatsoever, whether secured, unsecured, recourse, nonrecourse,
liquidated, unliquidated, accrued, absolute, fixed, contingent, ascertained,
unascertained, known, unknown or obligations under executory Contracts.

 

2.20                        “Operating Sub” shall have the meaning given in
Section 2.2.

 

2.21                        “Ordinary Course of Business” means the ordinary
course of business consistent with past custom and practice (including with
respect to quantity, quality and frequency).

 

3

--------------------------------------------------------------------------------


 

2.22                        “Outside Closing Date” shall have the meaning given
in Section 12.1.

 

2.23                        “Permit” means any license, permit, approval,
waiver, order, authorization, right or privilege of any nature whatsoever,
granted, issued, approved or allowed by any Governmental Authority.

 

2.24                        “Person” means any individual, sole proprietorship,
joint venture, partnership, company, corporation, association, cooperation,
trust, estate, Governmental Authority, or any other entity of any nature
whatsoever.

 

2.25                        “Principal Trading Market” shall mean the Nasdaq
Global Select Market, the Nasdaq Global Market, the Nasdaq Capital Market, the
OTC Markets, including the Bulletin Board and Pink Sheets, the NYSE Euronext or
the New York Stock Exchange, whichever is at the time the principal trading
exchange or market for the Common Stock.

 

2.26                        “Proceeding” means any demand, claim, suit, action,
litigation, investigation, audit, study, arbitration, administrative hearing, or
any other proceeding of any nature whatsoever.

 

2.27                        “Real Property” means any real estate, land,
building, structure, improvement, fixture or other real property of any nature
whatsoever, including, but not limited to, fee and leasehold interests.

 

2.28                        “Registration Rights Agreement” means the
Registration Rights Agreement, dated the date hereof, among the Company and the
Buyers, in the form of Exhibit A attached hereto.

 

2.29                        “SEC” means the United States Securities and
Exchange Commission.

 

2.30                        “SEC Documents” shall have the meaning given in
Section 6.7.

 

2.31                        “Securities Act” means the Securities Act of 1933,
as amended, and the rules and regulations promulgated thereunder.

 

2.32                        “Shares” means up to Six Million (6,000,000) shares
of Common Stock issued or issuable to the Buyers pursuant to this Agreement.

 

2.33                        “Tax” means (i) any foreign, federal, state or local
income, profits, gross receipts, franchise, sales, use, occupancy, general
property, real property, personal property, intangible property, transfer, fuel,
excise, accumulated earnings, personal holding company, unemployment
compensation, social security, withholding taxes, payroll taxes, or any other
tax of any nature whatsoever, (ii) any foreign, federal, state or local
organization fee, qualification fee, annual report fee, filing fee, occupation
fee, assessment, rent, or any other fee or charge of any nature whatsoever, or
(iii) any deficiency, interest or penalty imposed with respect to any of the
foregoing.

 

2.34                        “Tax Return” means any tax return, filing,
declaration, information statement or other form or document required to be
filed in connection with or with respect to any Tax.

 

4

--------------------------------------------------------------------------------


 

2.35                        “Transaction Documents” means this Agreement and the
Registration Rights Agreement.

 

ARTICLE III

INTERPRETATION

 

In this Agreement, unless the express context otherwise requires: (i) the words
“herein,” “hereof” and “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular provision of this Agreement;
(ii) references to the words “Article” or “Section” refer to the respective
Articles and Sections of this Agreement, and references to “Exhibit” or
“Schedule” refer to the respective Exhibits and Schedules annexed hereto;
(iii) references to a “party” mean a party to this Agreement and include
references to such party’s permitted successors and permitted assigns;
(iv) references to a “third party” mean a Person not a party to this Agreement;
(v) the terms “dollars” and “$” means U.S. dollars; (vi) wherever the word
“include,” “includes” or “including” is used in this Agreement, it will be
deemed to be followed by the words “without limitation.”

 

ARTICLE IV

PURCHASE AND SALE

 

4.1                               Sale and Issuance of Shares.  Subject to the
terms and conditions of this Agreement, each Buyer agrees, severally and not
jointly, to purchase, and the Company agrees to sell and issue to each Buyer,
the number of Shares set forth in the column designated “Total Investment —
Number of Shares” opposite such Buyer’s name on the Schedule of Buyers, which in
the aggregate shall equal up to Twelve Million Dollars ($12,000,000.00) of
Shares, at a cash purchase price of $2.00 per Share (the “Purchase Price”).  The
Company’s agreement with each Buyer is a separate agreement, and the sale and
issuance of the Shares to each Buyer is a separate sale and issuance.

 

4.2                               Closings.  The purchase, sale and issuance of
the Shares shall take place at two closings (each of which is referred to in
this Agreement as a “Closing” and the date of each is referred to in this
Agreement as a “Closing Date”).

 

(a)                                 The initial Closing (the “Initial Closing”)
shall be for a total of 949,960 Shares and a total Purchase Price of One Million
Eight Hundred Ninety Nine Thousand Nine Hundred Twenty Dollars ($1,899,920.00)
(the “Initial Closing Purchase Proceeds”), with each Buyer purchasing from the
Company the number of Shares set forth in the column designated “Initial Closing
— Number of Shares” opposite such Buyer’s name on the Schedule of Buyers.  The
Initial Closing shall take place at the offices of Stubbs Alderton & Markiles,
LLP, 15260 Ventura Boulevard, 20th Floor, Sherman Oaks, California 91403, or
such other location as the parties shall mutually agree, no later than the
second business day following the satisfaction or waiver of the conditions
provided in Articles VIII and IX of this Agreement (other than conditions that,
by their terms, are intended to be satisfied at the Initial Closing, but subject
to the satisfaction or waiver of those conditions) (“Initial Closing Date”), but
in no event later than the Outside Closing Date.

 

5

--------------------------------------------------------------------------------


 

(b)                                 The second Closing (the “Second Closing”)
shall be for a total of 4,222,290 Shares and a total Purchase Price of Eight
Million Four Hundred Forty Four Thousand Five Hundred Eighty Dollars
($8,444,580.00) (the “Second Closing Purchase Proceeds”), with each Buyer
purchasing from the Company the number of Shares set forth in the column
designated “Second Closing — Number of Shares” opposite such Buyer’s name on the
Schedule of Buyers.  The Second Closing shall take place at the offices of
Stubbs Alderton & Markiles, LLP, 15260 Ventura Boulevard, 20th Floor, Sherman
Oaks, California 91403, or such other location as the parties shall mutually
agree, no later than the second business day following the satisfaction or
waiver of the conditions provided in Articles VIII and IX of this Agreement
(other than conditions that, by their terms, are intended to be satisfied at the
Second Closing, but subject to the satisfaction or waiver of those conditions)
(“Second Closing Date”), but in no event later than the Outside Closing Date.

 

(c)                                  If less than all of the Shares are sold and
issued at the Initial Closing and Second Closing, then, subject to the terms and
conditions of this Agreement, the Company may sell and issue at one or more
subsequent closings (each, a “Subsequent Closing”), to one or more Buyers or new
purchasers (each, an “Additional Buyer”) approved by the Company’s Board of
Directors, the number of Shares agreed to by the Company and such Buyer or
Additional Buyer; provided, that (a) such subsequent sale is consummated prior
to the Outside Closing Date, (b) each Additional Buyer shall become a party to
this Agreement and the other Transaction Documents by executing and delivering a
counterpart signature page to each of the Transaction Documents and (c) the
aggregate number of Shares sold pursuant to this Agreement does not exceed
6,000,000.  Any such sale and issuance in a Subsequent Closing shall be on the
same terms and conditions as those contained herein.  Each Subsequent Closing
shall take place at such date, time and place as shall be approved by the
Company and the Placement Agent each in their sole discretion.  The Schedule of
Buyers attached to this Agreement shall be updated to reflect the number of
Shares purchased at each such Subsequent Closing and the Buyer or Additional
Buyer purchasing such Shares.

 

4.3                               Form of Payment; Delivery.  At each Closing,
Buyer shall deliver to the Company the Buyer’s Purchase Price by the release of
the Buyer’s Purchase Price from escrow in accordance with the Escrow Agreement,
by cancellation or conversion of indebtedness of the Company to such Buyer
(including interest), or by any combination of such methods.

 

4.4                               Payment to Placement Agent.  At each Closing,
the Company will issue to the Placement Agent or its designees that number of
shares of Common Stock equal to 10% of the gross proceeds from the sale of the
Shares being sold at such Closing divided by the Purchase Price and a warrant to
purchase shares of Common Stock equal to 10% of the number of Shares sold, with
an exercise price equal to 110% of the Purchase Price; provided that no shares
of Common Stock or warrants will be issued to the Placement Agent in respect of
any Shares sold to Kanis S.A., Haldor Topose A/S, any officer or director of the
Company, or any of their respective affiliates. The Placement Agent is intended
to be a third party beneficiary of this provision and the conditions precedent
to any Closing that the foregoing fees are paid.

 

6

--------------------------------------------------------------------------------


 

ARTICLE V

BUYERS’ REPRESENTATIONS AND WARRANTIES

 

Each Buyer, severally, and not jointly, represents and warrants to the Company,
that:

 

5.1                               Investment Purpose. Each Buyer is acquiring
the Shares for its own account for investment only and not with a view towards,
or for resale in connection with, the public sale or distribution thereof,
except pursuant to sales registered or exempted under the Securities Act;
provided, however, that by making the representations herein, each Buyer
reserves the right to dispose of the Shares at any time in accordance with or
pursuant to an effective registration statement covering such Shares or an
available exemption under the Securities Act.  The Buyer acknowledges that a
legend will be placed on the certificates representing the Shares or other
evidence of direct registration of the Shares in book-entry form, as follows:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933,
AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND ARE “RESTRICTED SECURITIES”
AS THAT TERM IS DEFINED IN RULE 144 UNDER THE SECURITIES ACT. SUCH SECURITIES
MAY NOT BE OFFERED FOR SALE, SOLD, OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND THE APPLICABLE
STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER
OR PURSUANT TO AN OPINION OF COUNSEL, WHICH IS TO BE ESTABLISHED TO THE
REASONABLE SATISFACTION OF COUNSEL TO THE ISSUER, THAT REGISTRATION UNDER THE
SECURITIES ACT IS NOT REQUIRED. THESE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.

 

5.2                               Accredited Investor Status.  Each Buyer is an
“accredited investor” as that term is defined in Rule 501(a) of Regulation D, as
promulgated under the Securities Act.

 

5.3                               Reliance on Exemptions.  Each Buyer
understands that the Shares are being offered and sold to it in reliance on
specific exemptions from the registration requirements of United States federal
and state securities Laws and that the Company is relying in part upon the truth
and accuracy of, and each Buyer’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of each Buyer set
forth herein in order to determine the availability of such exemptions and the
eligibility of each Buyer to acquire the Shares.

 

5.4                               Information. Each Buyer and its advisors, if
any, have been furnished with all materials relating to the business, finances
and operations of the Company and other information each Buyer deemed material
to making an informed investment decision regarding its purchase of the Shares,
which have been requested by such Buyer. Each Buyer and its advisors, if any,
have been afforded the opportunity to ask questions of the Company and its
management. Neither such inquiries, nor any other due diligence investigations
conducted by any Buyer or its

 

7

--------------------------------------------------------------------------------


 

advisors, if any, or its representatives, shall modify, amend or affect each
Buyer’s right to rely on the Company’s representations and warranties contained
in Article VI below. Each Buyer understands that its investment in the Shares
involves a high degree of risk.  Each Buyer is in a position regarding the
Company that enabled and enables Buyer to obtain information from the Company in
order to evaluate the merits and risks of this investment.  Each Buyer has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Shares.

 

5.5                               No Governmental Review. Each Buyer understands
that no United States federal or state Governmental Authority has passed on or
made any recommendation or endorsement of the Shares, or the fairness or
suitability of the investment in the Shares, nor have such Governmental
Authorities passed upon or endorsed the merits of the offering of the Shares.

 

5.6                               Authorization, Enforcement. This Agreement has
been duly and validly authorized, executed and delivered on behalf of each Buyer
and is a valid and binding agreement of each Buyer, enforceable in accordance
with its terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies.

 

5.7                               General Solicitation.  The Buyer is not
purchasing the Shares as a result of any advertisement, article, notice or other
communication regarding the Shares published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as set forth and disclosed in the Company’s disclosure schedules
(“Disclosure Schedules”) attached to this Agreement and made a part hereof, the
Company hereby makes the following representations and warranties to each
Buyer.  The Disclosure Schedules shall be arranged in sections corresponding to
the numbered and lettered sections and subsections contained in this Article VI
and certain other sections of this Agreement, and the disclosures in any section
or subsection of the Disclosure Schedules shall qualify other sections and
subsections in this Article VI only to the extent it is readily apparent from a
reading of the disclosure that such disclosure is applicable to such other
sections and subsections.

 

6.1                               Subsidiaries.  Except as disclosed in the SEC
Documents, the Company has no subsidiaries and the Company does not own,
directly or indirectly, any outstanding voting securities of or other interests
in, or have any control over, any other Person.  With respect to each of the
Company’s subsidiaries, all representations and warranties in this Article VI
and elsewhere in this Agreement shall be deemed repeated and re-made from and by
each such subsidiary, as if such representations and warranties were
independently made by each such subsidiary, in this Agreement (but modified as
necessary in order to give effect to the intent of the parties that such
representation and warranty is being made by the subsidiary, rather than the
Company, as applicable).  In addition, each representation and warranty
contained in this Article VI or otherwise set forth in this Agreement shall be
deemed to mean and be construed to include

 

8

--------------------------------------------------------------------------------


 

the Company and each of its subsidiaries, as applicable, regardless of whether
each of such representations and warranties in Article VI specifically refers to
the Company’s subsidiaries or not.

 

6.2                               Organization.  The Company and its
subsidiaries are corporations, duly organized, validly existing and in good
standing under the Laws of the jurisdiction in which they are incorporated.  The
Company has the full corporate power and authority and all necessary
certificates, licenses, approvals and Permits to: (i) enter into and execute
this Agreement and the Transaction Documents and to perform all of its
obligations hereunder and thereunder; and (ii) own and operate its Assets and
properties and to conduct and carry on its business as and to the extent now
conducted.  The Company is duly qualified to transact business and is in good
standing as a foreign corporation in each jurisdiction where the character of
its business or the ownership or use and operation of its Assets or properties
requires such qualification, except to the extent that failure to so qualify
will not result in a Material Adverse Effect.

 

6.3                               Authority and Approval of Agreement; Binding
Effect.  The execution and delivery by the Company of this Agreement and the
Transaction Documents, and the performance by the Company of all of its
Obligations hereunder and thereunder, including the issuance of the Shares, have
been duly and validly authorized and approved by the Company and its board of
directors pursuant to all applicable Laws and, except for the Stockholder
Approval and Stockholder Notification contemplated in Section 7.7 of this
Agreement, no other corporate action or Consent on the part of the Company, its
board of directors, stockholders or any other Person is necessary or required by
the Company to execute this Agreement and the Transaction Documents, consummate
the transactions contemplated herein and therein, perform all of Company’s
Obligations hereunder and thereunder, or to issue the Shares.  This Agreement
and each of the Transaction Documents have been duly and validly executed by the
Company (and the officer executing this Agreement and all such other Transaction
Documents is duly authorized to act and execute same on behalf of the Company)
and constitute the valid and legally binding agreements of the Company,
enforceable against the Company in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

 

6.4                               Capitalization.  Immediately prior to the
Initial Closing, the authorized capital stock of the Company will consist of
20,000,000 shares, with a par value of $0.01 per share, of which 19,900,000
shares are designated Common Stock and 100,000 shares are designated preferred
stock, of which 9,487,362 shares of Common Stock and no shares of preferred
stock are issued and outstanding.  All of such outstanding shares have been
validly issued and are fully paid and nonassessable.  The Common Stock is
currently quoted on the Nasdaq Capital Market under the trading symbol “CDTI.” 
The Company has received no notice, either oral or written, with respect to the
continued eligibility of the Common Stock for quotation on the Principal Trading
Market, and the Company has maintained all requirements on its part for the
continuation of such quotation.  Except as set forth in Section 6.4 of the
Disclosure Schedules, no shares of Common Stock are subject to preemptive rights
or any other similar rights or any Encumbrances suffered or permitted by the
Company.  Except as set forth on Section 6.4 of the Disclosure Schedules, as of
the date hereof: (i) there are no outstanding options, warrants, scrip,

 

9

--------------------------------------------------------------------------------


 

rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of the Company or any of its subsidiaries, or Contracts, commitments,
understandings or arrangements by which the Company or any of its subsidiaries
is or may become bound to issue additional Shares of capital stock of the
Company or any of its subsidiaries, or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its subsidiaries; (collectively, “Derivative Securities”);
(ii) there are no outstanding debt securities, notes, credit agreements, credit
facilities or other Contracts or instruments evidencing indebtedness of the
Company or any of its subsidiaries, or by which the Company or any of its
subsidiaries is or may become bound; (iii) there are no outstanding registration
statements with respect to the Company or any of its securities (other than
registration statements on Form S-8); (iv) there are no agreements or
arrangements under which the Company or any of its subsidiaries is obligated to
register the sale of any of their securities under the Securities Act (except
pursuant to this Agreement); (v) there are no financing statements securing
obligations filed in connection with the Company or any of its Assets;
(vi) there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by this Agreement or any related agreement or
the consummation of the transactions described herein or therein; and
(vii) there are no outstanding securities or instruments of the Company which
contain any redemption or similar provisions, and there are no Contracts by
which the Company is or may become bound to redeem a security of the Company. 
Except as set forth on Section 6.4 of the Disclosure Schedules, there are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
stockholders.  Section 6.4 of the Disclosure Schedules sets forth a detailed
calculation of the total number of shares of Common Stock outstanding
immediately prior to the issuance of the Shares at the Initial Closing and
assuming (i) the exercise in full of all outstanding Derivative Securities
taking into account all applicable anti-dilution or similar adjustments or
rights, including without limitation those resulting from the issuance of Shares
pursuant to this Agreement, and (ii) the exercise of all Derivative Securities
authorized for issuance, but not yet issued, under any plan of the Company.

 

6.5                               No Conflicts; Consents and Approvals.  The
execution, delivery and performance of this Agreement and the Transaction
Documents, and the consummation of the transactions contemplated hereby and
thereby, including the issuance of any of the Shares, will not: (i) constitute a
violation of or conflict with any provision of the Company’s or any of the
Company’s subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents; (ii) constitute a violation of, or a
default or breach under (either immediately, upon notice, upon lapse of time, or
both), or conflict with, or give to any other Person any rights of termination,
amendment, acceleration or cancellation of, any provision of any Material
Contract; (iii) constitute a violation of, or a default or breach under (either
immediately, upon notice, upon lapse of time, or both), or conflict with, any
Judgment; (iv) assuming the accuracy of the representations and warranties of
the Buyers set forth in Article V above, constitute a violation of, or conflict
with, any Law (including United States federal and state securities Laws and the
rules and regulations of any market or exchange on which the Common Stock is
quoted); or (v) result in the loss or adverse modification of, or the imposition
of any fine, penalty or other Encumbrance with respect to, any Permit granted or
issued to, or otherwise held by or for the use of, Company or any of Company’s
Assets.  The Company is not in violation of its articles of

 

10

--------------------------------------------------------------------------------


 

incorporation, bylaws or other organizational or governing documents and the
Company is not in default or breach (and no event has occurred which with notice
or lapse of time or both could put the Company in default or breach) under, and
the Company has not taken any action or failed to take any action that would
give to any other Person any rights of termination, amendment, acceleration or
cancellation of, any Material Contract.  Except as specifically contemplated by
this Agreement, including with respect to the Stockholder Approval and
Stockholder Notification contemplated in Section 7.7 of this Agreement, the
Company is not required to obtain any Consent of, from, or with any Governmental
Authority, or any other Person, in order for it to execute, deliver or perform
any of its Obligations under this Agreement or the Transaction Documents in
accordance with the terms hereof or thereof, or to issue and sell the Shares in
accordance with the terms hereof.  Except for the Stockholder Approval and
Stockholder Notification contemplated in Section 7.7 of this Agreement, all
Consents which the Company is required to obtain pursuant to the immediately
preceding sentence have been obtained or effected on or prior to the date
hereof.

 

6.6                               Issuance of Shares. Each of (i) the Shares,
(ii) the shares of Common Stock to be issued to the Placement Agent pursuant to
Section 4.4, and (iii) the shares of Common Stock underlying the warrant to be
issued to the Placement Agent pursuant to Section 4.4 are duly authorized and,
upon issuance in accordance with the terms hereof, shall be duly issued, fully
paid and non-assessable, and free from all Encumbrances with respect to the
issue thereof, and, in respect of the Shares, assuming the accuracy of the
representations and warranties of the Buyers set forth in Article V above, will
be issued in compliance with all applicable United States federal and state
securities Laws.  Assuming the accuracy of the representations and warranties of
the Buyers set forth in Article V above, the offer and sale by the Company of
the Shares is exempt from: (i) the registration and prospectus delivery
requirements of the Securities Act; and (ii) the registration and/or
qualification provisions of all applicable state and provincial securities and
“blue sky” laws.

 

6.7                               SEC Documents; Financial Statements. The
Common Stock is registered pursuant to Section 12 of the Exchange Act and the
Company has timely filed all reports, schedules, forms, statements and other
documents required to be filed by it with the SEC under the Exchange Act (all of
the foregoing filed within the two (2) years preceding the date hereof or
amended after the date hereof and all exhibits included therein and financial
statements and schedules thereto and documents incorporated by reference
therein, being hereinafter referred to as the “SEC Documents”). The Company is
current with its filing obligations under the Exchange Act and all SEC Documents
have been filed on a timely basis or the Company has received a valid extension
of such time of filing and has filed any such SEC Document prior to the
expiration of any such extension.  The Company represents and warrants that true
and complete copies of the SEC Documents are available on the SEC’s website
(www.sec.gov) at no charge to Buyers, and Buyers acknowledge that each of them
may retrieve all SEC Documents from such website and each Buyer’s access to such
SEC Documents through such website shall constitute delivery of the SEC
Documents to Buyers; provided, however, that if any Buyer is unable to obtain
any of such SEC Documents from such website at no charge, as result of such
website not being available or any other reason beyond any Buyer’s control, then
upon request from such Buyer, the Company shall deliver to such Buyer true and
complete copies of such SEC Documents.  As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the
Exchange Act, and none of the SEC Documents, at the time

 

11

--------------------------------------------------------------------------------


 

they were filed with the SEC, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading.  None of the statements made in any such
SEC Documents is, or has been, required to be amended or updated under
applicable Law (except as such statements have been amended or updated in
subsequent filings prior to the date hereof, which amendments or updates are
also part of the SEC Documents).  As of their respective dates, the financial
statements of the Company included in the SEC Documents (“Financial Statements”)
complied in all material respects with applicable accounting requirements and
the published rules and regulations of the SEC with respect thereto (except as
such Financial Statements have been amended or updated in subsequent filings
prior to the date hereof, which amendments or updates are also part of the SEC
Documents). All of the Financial Statements have been prepared in accordance
with GAAP, consistently applied, during the periods involved (except: (i) as may
be otherwise indicated in such Financial Statements or the notes thereto; or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements), and fairly present in all
material respects the consolidated financial position of the Company as of the
dates thereof and the consolidated results of its operations and cash flows for
the periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments).  To the knowledge of the Company and its officers,
no other information provided by or on behalf of the Company to the Buyers which
is not included in the SEC Documents contains any untrue statement of a material
fact or omits to state any material fact necessary in order to make the
statements therein, in the light of the circumstance under which they are or
were made, not misleading.

 

6.8                               Absence of Certain Changes.  Since the date
the last of the SEC Documents was filed with the SEC, none of the following have
occurred:

 

(a)                                 There has been no event or circumstance of
any nature whatsoever that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect; or

 

(b)                                 Except for this Agreement and the other
Transaction Documents, there has been no transaction, event, action,
development, payment, or other matter of any nature whatsoever entered into by
the Company that requires disclosure in an SEC Document which has not been so
disclosed.

 

6.9                               Absence of Litigation or Adverse Matters.
Except as disclosed in the SEC Documents: (i) there is no Proceeding before or
by any Governmental Authority or any other Person, pending, or the best of
Company’s knowledge, threatened or contemplated by, against or affecting the
Company, its business or Assets; (ii) there is no outstanding Judgments against
or affecting the Company, its business or Assets; and (iii) the Company is not
in breach or violation of any Material Contract.

 

6.10                        Liabilities of the Company.  The Company does not
have any Obligations of a nature required by GAAP to be disclosed on a
consolidated balance sheet of the Company, except: (i) as disclosed in the
Financial Statements; or (ii) incurred in the Ordinary Course of Business since
the date of the last Financial Statements filed by the Company with the SEC that
have not had, and would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

12

--------------------------------------------------------------------------------


 

6.11                        Title to Assets.  The Company has good and
marketable title to, or a valid license or leasehold interest in, all of its
Assets which are material to the business and operations of the Company as
presently conducted, free and clear of all Encumbrances or restrictions on the
transfer or use of same, other than restrictions on transfer or use arising
under a license or Lease with respect to such Assets that, individually or in
the aggregate, would not have, or be reasonably expected to, materially
interfere with the purposes for which they are currently used and for the
purposes for which they are proposed to be used.  Except as would not have a
Material Adverse Effect, the Company’s Assets are in good operating condition
and repair, ordinary wear and tear excepted, and are free of any latent or
patent defects which might impair their usefulness, and are suitable for the
purposes for which they are currently used and for the purposes for which they
are proposed to be used.

 

6.12                        Real Estate.

 

(a)                                 Real Property Ownership.  The Company does
not own any Real Property.

 

(b)                                 Real Property Leases.  Except pursuant to
the Leases described in the SEC Documents or in Section 6.12 of the Disclosure
Schedules (the “Company Leases”), the Company does not lease any Real Property. 
With respect to each of the Company Leases: (i) the Company has been in peaceful
possession of the property leased thereunder and neither the Company nor, to the
Company’s knowledge, the landlord is in default thereunder; (ii) no waiver,
indulgence or postponement of any of the Obligations thereunder has been granted
by the Company or landlord thereunder; and (iii) there exists no event,
occurrence, condition or act known to the Company which, upon notice or lapse of
time or both, would be or could become a default thereunder or which could
result in the termination of the Company Leases, or any of them, or have a
Material Adverse Effect on the business of the Company, its Assets or its
operations or financial results.  The Company has not violated nor breached any
provision of any such Company Leases, and all Obligations required to be
performed by the Company under any of such Company Leases have been fully,
timely and properly performed.  If requested by any of the Buyers, the Company
has delivered to such Buyers true, correct and complete copies of all Company
Leases, including all modifications and amendments thereto, whether in writing
or otherwise.  The Company has not received any written or oral notice to the
effect that any of the Company Leases will not be renewed at the termination of
the term of such Company Leases, or that any of such Company Leases will be
renewed only at higher rents.

 

6.13                        Material Contracts.  A list of the Material
Contracts is set forth in Section 6.13 of the Disclosure Schedules.  An
accurate, current and complete copy of each of the Material Contracts has been
furnished to Buyers and/or is readily available as part of the SEC Documents,
and each of the Material Contracts constitutes the entire agreement of the
respective parties thereto relating to the subject matter thereof.  Each of the
Material Contracts is in full force and effect and is a valid and binding
Obligation of the parties thereto in accordance with the terms and conditions
thereof.  To the knowledge of the Company and its officers, all Obligations
required to be performed under the terms of each of the Material Contracts by
any party thereto have been fully performed by all parties thereto, and no party
to any Material Contracts is in default with respect to any term or condition
thereof, nor has any event occurred which, through the passage of time or the
giving of notice, or both, would constitute a default thereunder or would cause
the acceleration or modification of any Obligation of any party thereto or the

 

13

--------------------------------------------------------------------------------


 

creation of any Encumbrance upon any of the Assets of the Company.  Further, the
Company has received no notice, nor does the Company have any knowledge, of any
pending or contemplated termination of any of the Material Contracts and, no
such termination is proposed or has been threatened, whether in writing or
orally.

 

6.14                        Compliance with Laws.  Except as would not have a
Material Adverse Effect, the Company is and at all times has been in material
compliance with all Laws.  The Company has not received any notice that it is in
violation of, has violated, or is under investigation with respect to, or has
been threatened to be charged with, any violation of any Law.

 

6.15                        Intellectual Property.  The Company owns or
possesses adequate and legally enforceable rights or licenses to use all
trademarks, trade names, service marks, service mark registrations, service
names, patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and all other intellectual property
rights necessary to conduct its business as now conducted. The Company does not
have any knowledge of any infringement by the Company of trademark, trade name
rights, patents, patent rights, copyrights, inventions, licenses, service names,
service marks, service mark registrations, trade secret or other intellectual
property rights of others, and, to the knowledge of the Company, there is no
Claim being made or brought against, or to the Company’s knowledge, being
threatened against, the Company regarding trademark, trade name, patents, patent
rights, invention, copyright, license, service names, service marks, service
mark registrations, trade secret or other intellectual property infringement;
and the Company is unaware of any facts or circumstances which might give rise
to any of the foregoing.

 

6.16                        Labor and Employment Matters.  The Company is not
involved in any labor dispute or, to the knowledge of the Company, is any such
dispute threatened. To the knowledge of the Company and its officers, none of
the Company’s employees is a member of a union and the Company believes that its
relations with its employees are good.  To the knowledge of the Company and its
officers, the Company has complied in all material respects with all Laws
relating to employment matters, civil rights and equal employment opportunities.

 

6.17                        Employee Benefit Plans.  The Company is in
compliance in all material respects with all presently applicable provisions of
the Employee Retirement Income Security Act of 1974, as amended, including the
regulations and published interpretations thereunder (“ERISA”); no “reportable
event” (as defined in ERISA) has occurred with respect to any “pension plan” (as
defined in ERISA) for which the Company would have any liability; the Company
has not incurred and does not expect to incur liability under (i) Title IV of
ERISA with respect to termination of, or withdrawal from, any “pension plan” or
(ii) Sections 412 or 4971 of the Internal Revenue Code of 1986, as amended,
including the regulations and published interpretations thereunder (the “Code”);
and each “pension plan” for which the Company would have any liability that is
intended to be qualified under Section 401(a) of the Code is so qualified in all
material respects and nothing has occurred, whether by action or by failure to
act, which would cause the loss of such qualification.  To the Company’s
knowledge, the Company has promptly paid and discharged all Obligations arising
under ERISA of a character which if unpaid or unperformed might result in the
imposition of an Encumbrance against any of its Assets or otherwise have a
Material Adverse Effect.

 

14

--------------------------------------------------------------------------------


 

6.18                        Tax Matters.  The Company has made and timely filed
all Tax Returns required by any jurisdiction to which it is subject, and each
such Tax Return has been prepared in compliance with all applicable Laws, and
all such Tax Returns are true and accurate in all respects.  Except and only to
the extent that the Company has set aside on its books provisions reasonably
adequate for the payment of all unpaid and unreported Taxes, the Company has
timely paid all Taxes shown or determined to be due on such Tax Returns, except
those being contested in good faith, and the Company has set aside on its books
provision reasonably adequate for the payment of all Taxes for periods
subsequent to the periods to which such Tax Returns apply. There are no unpaid
Taxes in any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers of the Company know of no basis for any such
claim.  The Company has withheld and paid all Taxes to the appropriate
Governmental Authority required to have been withheld and paid in connection
with amounts paid or owing to any Person.  There is no Proceeding or Claim for
refund now in progress, pending or, to the Company’s knowledge, threatened
against or with respect to the Company regarding Taxes.

 

6.19                        Insurance.  The Company is covered by valid,
outstanding and enforceable policies of insurance which were issued to it by
reputable insurers of recognized financial responsibility, covering its
properties, Assets and businesses against losses and risks normally insured
against by other corporations or entities in the same or similar lines of
businesses as the Company is engaged and in coverage amounts which are prudent
and typically and reasonably carried by such other corporations or entities (the
“Insurance Policies”).  Such Insurance Policies are in full force and effect,
and all premiums due thereon have been paid.  None of the Insurance Policies
will lapse or terminate as a result of the transactions contemplated by this
Agreement.  The Company has complied with the provisions of such Insurance
Policies.  The Company has not been refused any insurance coverage sought or
applied for and the Company does not have any reason to believe that it will not
be able to renew its existing Insurance Policies as and when such Insurance
Policies expire or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not materially and
adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company.

 

6.20                        Permits.  The Company possesses all Permits
necessary to conduct its business, and the Company has not received any notice
of, or is otherwise involved in any Proceedings relating to, the revocation or
modification of any such Permits.  All such Permits are valid and in full force
and effect and the Company is in material compliance with the respective
requirements of all such Permits.

 

6.21                        Business Location.  The Company has no office or
place of business other than as identified in the SEC Documents and the
Company’s principal executive offices are located in Oxnard, California.  All
books and records of the Company and other material Assets of the Company are
held or located at the offices and places of business identified in the SEC
Documents.

 

6.22                        Environmental Laws.  The Company is and has at all
times been in compliance in all material respects with any and all applicable
Environmental Requirements, and there are no pending Claims against the Company
relating to any Environmental Requirements, nor to the best knowledge of the
Company, is there any basis for any such Claims.

 

15

--------------------------------------------------------------------------------


 

6.23                        Illegal Payments.  Neither the Company, nor any
director, officer, agent, employee or other Person acting on behalf of the
Company has, in the course of his actions for, or on behalf of, the Company:
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity; (ii) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or
(iv) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.

 

6.24                        Related Party Transactions.  Except as disclosed in
the SEC Documents, and except for arm’s length transactions pursuant to which
the Company makes payments in the Ordinary Course of Business upon terms no less
favorable than the Company could obtain from third parties, none of the
officers, directors or employees of the Company, nor any stockholders who own,
legally or beneficially, five percent (5%) or more of the issued and outstanding
shares of any class of the Company’s capital stock (each a “Material
Shareholder”), is presently a party to any transaction with the Company (other
than for services as employees, officers and directors), including any Contract
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from, any
officer, director or such employee or Material Shareholder or, to the best
knowledge of the Company, any other Person in which any officer, director, or
any such employee or Material Shareholder has a substantial or material interest
in or of which any officer, director or employee of the Company or Material
Shareholder is an officer, director, trustee or partner.  There are no Claims or
disputes of any nature or kind between the Company and any officer, director or
employee of the Company or any Material Shareholder, or, to the Company’s
knowledge, between any of them, relating to the Company and its business.

 

6.25                        Internal Accounting Controls.  Except as set forth
in the SEC Documents, the Company and each of its subsidiaries maintain a system
of internal accounting controls sufficient to provide reasonable assurance that:
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to Assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for Assets is compared with the existing Assets at reasonable
intervals and appropriate action is taken with respect to any differences.

 

6.26                        Acknowledgment Regarding Buyers’ Purchase of the
Shares. The Company acknowledges and agrees that each Buyer is acting solely in
the capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby. The Company further acknowledges that no Buyer
is acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and any advice given by any Buyer or any of its representatives or agents
in connection with this Agreement and the transactions contemplated hereby is
merely incidental to such Buyer’s purchase of the Shares. The Company further
represents to each Buyer that the Company’s decision to enter into this
Agreement has been based solely on the independent evaluation by the Company and
its representatives.

 

16

--------------------------------------------------------------------------------


 

6.27                        Listing and Maintenance Requirements. The Company’s
Common Stock is registered pursuant to Section 12 of the Exchange Act, and the
Company has taken no action designed to, or which to the best of its knowledge
is likely to have the effect of, terminating the registration of the Common
Stock under the Exchange Act, nor has the Company received any notification that
the SEC is contemplating terminating such registration.

 

6.28                        Bad Actor.  No “bad actor” disqualifying event
described in Rule 506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification
Event”) is applicable to the Company or, to the Company’s knowledge, any Company
Covered Person, except for a Disqualification Event as to which
Rule 506(d)(2)(ii–iv) or (d)(3), is applicable.  As used in this Section 6.28,
the term “Company Covered Person” means, with respect to the Company as an
“issuer” for purposes of Rule 506 promulgated under the Securities Act, any
Person listed in the first paragraph of Rule 506(d)(1).

 

6.29                        Brokerage Fees.  Except for the Placement Agent,
there is no Person acting on behalf of the Company who is entitled to or has any
claim for any financial advisory, brokerage or finder’s fee or commission in
connection with the execution of this Agreement or the consummation of the
transactions contemplated hereby.

 

ARTICLE VII

COVENANTS

 

7.1                               Best Efforts. Each party shall use its best
efforts to timely satisfy each of the conditions to be satisfied by it as
provided in Articles VIII and IX of this Agreement.

 

7.2                               Form D. If required by applicable Law, the
Company agrees to file a Form D with respect to the Shares as required under
Regulation D of the Securities Act and to provide a copy thereof to the
Placement Agent. The Company shall, on or before the Closing Date, take such
action as the Company shall reasonably determine is necessary to qualify the
Shares, or obtain an exemption for the Shares for sale to each of the Buyers at
Closing pursuant to this Agreement under applicable securities or “Blue Sky”
Laws of the states of the United States, and shall provide evidence of any such
action so taken to the Placement Agent on or prior to the Closing Date.

 

7.3                               Affirmative Covenants.

 

(a)                                 Reporting Status; Listing.  So long as any
Buyer owns, legally or beneficially any of the Shares, the Company shall:
(i) file in a timely manner all reports required to be filed under the
Securities Act, the Exchange Act or any securities Laws and regulations thereof
applicable to the Company of any state of the United States, or by the rules and
regulations of the Principal Trading Market, and, if not otherwise publicly
available, to provide a copy thereof to a Buyer upon request; (ii) not terminate
its status as an issuer required to file reports under the Exchange Act even if
the Exchange Act or the rules and regulations thereunder would otherwise permit
such termination; (iii) if required by the rules and regulations of the
Principal Trading Market, promptly secure the listing of the Shares upon the
Principal Trading Market (subject to official notice of issuance) and, take all
reasonable action under its control to maintain the continued listing, quotation
and trading of its Common Stock on the Principal

 

17

--------------------------------------------------------------------------------


 

Trading Market, and the Company shall comply in all respects with the Company’s
reporting, filing and other Obligations under the bylaws or rules of the
Principal Trading Market, the Financial Industry Regulatory Authority, Inc. and
such other Governmental Authorities, as applicable.

 

(b)                                 Rule 144.  With a view to making available
to each Buyer the benefits of Rule 144 under the Securities Act (“Rule 144”), or
any similar rule or regulation of the SEC that may at any time permit Buyers to
sell any of the Shares to the public without registration, the Company
represents and warrants that: (i) the Company is, and has been for a period of
at least ninety (90) days immediately preceding the date hereof, subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act; (ii) the
Company has filed all required reports under Section 13 or 15(d) of the Exchange
Act, as applicable, during the twelve (12) months preceding the Closing Date (or
for such shorter period that the Company was required to file such reports);
(iii) the Company is not an issuer defined as a “Shell Company” (as hereinafter
defined); and (iv) if the Company has, at any time, been an issuer defined as a
Shell Company, the Company has: (A) not been an issuer defined as a Shell
Company for at least six (6) months prior to the Closing Date; and (B) has
satisfied the requirements of Rule 144(i) (including, without limitation, the
proper filing of “Form 10 information” at least six (6) months prior to the
Closing Date).  For the purposes hereof, the term “Shell Company” shall mean an
issuer that meets the description set forth under Rule 144(i)(1)(i).  In
addition, so long as any Buyer owns, legally or beneficially, any of the Shares,
the Company shall, at its sole expense:

 

(i)                                     Make, keep and ensure that adequate
current public information with respect to the Company, as required in
accordance with Rule 144, is publicly available;

 

(ii)                                  furnish to each Buyer, promptly upon
reasonable request: (A) a written statement by the Company that it has complied
with the reporting requirements of Rule 144, the Securities Act and the Exchange
Act; and (b) such other information as may be reasonably requested by each Buyer
to permit each Buyer to sell the Shares pursuant to Rule 144 without limitation
or restriction; and

 

(iii)                               promptly at the request of each Buyer, give
the Company’s transfer agent instructions to the effect that, upon the transfer
agent’s receipt from any Buyer of a certificate (a “Rule 144 Certificate”)
certifying that such Buyer’s holding period (as determined in accordance with
the provisions of Rule 144) for any portion of the Shares which such Buyer
proposes to sell (the “Securities Being Sold”) is not less than six (6) months,
and receipt by the transfer agent of the “Rule 144 Opinion” (as hereinafter
defined) from the Company or its counsel (or from such Buyer and its counsel as
permitted below), the transfer agent is to effect the transfer of the Securities
Being Sold and issue to such Buyer or transferee(s) thereof one or more stock
certificates representing the transferred Securities Being Sold or other
evidence of issuance by direct registration without any restrictive legend and
without recording any restrictions on the transferability of such Securities
Being Sold on the transfer agent’s books and records.  In this regard, upon each
Buyer’s request, the Company shall have an affirmative obligation to cause its
counsel to promptly issue to the transfer agent a legal opinion providing that,
based on the Rule 144 Certificate, the Securities Being Sold were or may be
sold, as applicable, pursuant to the provisions of Rule 144, even in the absence
of an effective registration statement (the “Rule 144 Opinion”).  If the
transfer agent requires any additional

 

18

--------------------------------------------------------------------------------


 

documentation in connection with any proposed transfer by any Buyer of any
Securities Being Sold, the Company shall promptly deliver or cause to be
delivered to the transfer agent or to any other Person, all such additional
documentation as may be necessary to effectuate the transfer of the Securities
Being Sold and the issuance of an unlegended certificate or other evidence of
issuance by direct registration to any transferee thereof, all at the Company’s
expense.

 

(c)                                  Matters With Respect to Securities and
Transfer Agent.

 

(i)                                     Removal of Restrictive Legends.  In the
event that any Buyer has any shares of the Company’s Common Stock bearing any
restrictive legends, and such Buyer, through its counsel or other
representatives, submits to the Company’s transfer agent (“Transfer Agent”) any
such shares for the removal of the restrictive legends thereon, whether in
connection with a sale of such shares pursuant to any exemption to the
registration requirements under the Securities Act, or otherwise, and the
Company and or its counsel refuses or fails for any reason (except to the extent
that such refusal or failure is based solely on applicable Law that would
prevent the removal of such restrictive legends) to render an opinion of counsel
or any other documents or certificates required for the removal of the
restrictive legends, then the Company hereby agrees and acknowledges that such
Buyer is hereby irrevocably and expressly authorized to have counsel to such
Buyer render any and all opinions and other certificates or instruments which
may be required for purposes of removing such restrictive legends, and the
Company hereby irrevocably authorizes and directs the Transfer Agent to, without
any further confirmation or instructions from the Company, issue any such shares
without restrictive legends as instructed by such Buyer, and surrender to a
common carrier for overnight delivery to the address as specified by such Buyer,
certificates or other evidence of issuance by direct registration, registered in
the name of such Buyer or its designees, representing the shares of Common Stock
to which such Buyer is entitled, without any restrictive legends and otherwise
freely transferable on the books and records of the Company.

 

(ii)                                  Authorized Agent of the Company.  The
Company hereby irrevocably appoints each Buyer and each Buyer’s counsel and its
representatives, each as the Company’s duly authorized agent and
attorney-in-fact for the Company for the purposes of authorizing and instructing
the Transfer Agent to process issuances, transfers and legend removals upon
instructions from each Buyer, or any counsel or representatives of each Buyer,
consistent with this Section 7.3(c). The authorization and power of attorney
granted hereby is coupled with an interest and is irrevocable so long as any
Buyer owns or has the right to receive, any shares of the Company’s Common Stock
hereunder.  In this regard, the Company hereby confirms to the Transfer Agent
and each Buyer that it can NOT and will NOT give instructions, including stop
orders or otherwise, inconsistent with the terms of this Section 7.3(c) with
regard to the matters contemplated herein, and that each Buyer shall have the
absolute right to provide a copy of this Agreement to the Transfer Agent as
evidence of the Company’s irrevocable authority for each Buyer and Transfer
Agent to process issuances, transfers and legend removals upon instructions from
each Buyer, or any counsel or representatives of each Buyer, in each case as
specifically contemplated in this Section 7.3(c), without any further
instructions, orders or confirmations from the Company.

 

(iii)                               Injunction and Specific Performance.  The
Company specifically acknowledges and agrees that in the event of a breach or
threatened breach by the Company of

 

19

--------------------------------------------------------------------------------


 

any provision of this Section 7.3(c), each Buyer will be irreparably damaged and
that damages at law would be an inadequate remedy if this Agreement were not
specifically enforced.  Therefore, in the event of a breach or threatened breach
of any provision of this Section 7.3(c) by the Company, each Buyer shall be
entitled to obtain, in addition to all other rights or remedies such Buyer may
have, at law or in equity, an injunction restraining such breach, without being
required to show any actual damage or to post any bond or other security, and/or
to a decree for specific performance of the provisions of this Section 7.3(c).

 

7.4                               Use of Proceeds.  The Company shall use the
net proceeds from the sale of the Shares for general corporate purposes,
including general and administrative expenses, and for the repayment of any
outstanding Indebtedness of the Company or any of its subsidiaries.

 

7.5                               Fees and Expenses.  The Company agrees to pay
to each Buyer (or any designee or agent of the Buyers), upon demand, or to
otherwise be responsible for the payment of, any and all costs, fees, charges
and expenses, including the reasonable fees, costs, expenses and disbursements
of counsel for any Buyer, and of any experts and agents, which any Buyer may
incur or which may otherwise be due and payable in connection with: (i) any
documentary stamp taxes, intangibles taxes, recording fees, filing fees, or
other similar taxes, fees or charges imposed by or due to any Governmental
Authority in connection with this Agreement or any other Transaction Documents;
(ii) the exercise or enforcement of any of the rights of any Buyer under this
Agreement or the Transaction Documents; or (iii) the failure by the Company to
perform or observe any of the provisions of this Agreement or any of the
Transaction Documents.  The provisions of this Subsection shall survive the
termination of this Agreement.

 

7.6                               Public Disclosure of Buyers.  The Company
shall not publicly disclose the name of any Buyer, or include the name of any
Buyer in any filing with the SEC or any regulatory agency or Principal Trading
Market, without the prior written consent of such Buyer except: (a) as required
by federal securities law in connection with any registration statement
contemplated by the Registration Rights Agreement or (b) to the extent such
disclosure is required by Law or Principal Trading Market regulations, in which
case the Company shall provide Buyers with prior written notice of such
disclosure permitted under this clause (b).

 

7.7                               Stockholder Approval and Notification.  Prior
to or concurrently with the Company’s execution and delivery of this Agreement,
Kanis S.A., the holder of a majority of the issued and outstanding Common Stock
(“Kanis”), has provided its irrevocable written consent to the issuance of the
Shares and the consummation of the transactions contemplated by this Agreement
(such approval, the “Stockholder Approval”).  As promptly as practicable after
the Initial Closing, the Company shall use its best efforts to prepare and file
with the SEC and transmit to holders of the Company’s Common Stock a written
information statement (the “Information Statement”) with respect to such
Stockholder Approval containing the information specified in Schedule 14C of the
Exchange Act (Rule 14c-101), and use its best efforts to take all other actions
required by Rule 14c-2 of the Exchange Act in connection with such Stockholder
Approval to allow the Company to consummate the Second Closing (the “Stockholder
Notification”).

 

20

--------------------------------------------------------------------------------


 

ARTICLE VIII

CONDITIONS PRECEDENT TO THE COMPANY’S OBLIGATIONS TO SELL

 

The obligation of the Company hereunder to issue and sell the Shares to a Buyer
at the Closing is subject to the satisfaction, at or before the Closing Date, of
each of the following conditions, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion:

 

8.1          The Buyer shall have executed the Transaction Documents that
require the Buyer’s execution, and delivered them to the Company.

 

8.2          The Buyer shall have paid the Buyer’s Purchase Price to the Escrow
Agent, which payment will be released from escrow to the Company, upon the joint
written instructions of the Company and the Placement Agent in accordance with
the Escrow Agreement, by cancellation or conversion of indebtedness of the
Company to such Buyer (including interest), or by any combination of such
methods.

 

8.3          The Buyer’s representations and warranties shall be true and
correct in all material respects as of the date when made and as of the
applicable Closing Date as though made at that time (except for representations
and warranties that speak as of a specific date), and the Buyer shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Buyer at or prior to the applicable Closing Date.

 

8.4          No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

 

8.5          Since the date of execution of this Agreement, no event or series
of events shall have occurred that resulted, or could reasonably be expected to
result, in a Material Adverse Effect.

 

8.6          Trading in the Common Stock shall not have been suspended by the
SEC or any Principal Trading Market (except for any suspensions of trading of
not more than one trading day solely to permit dissemination of material
information regarding the Company) at any time since the date of execution of
this Agreement.

 

8.7          Other than with respect to the Initial Closing (with respect to
which this Section 8.7 shall not apply), at least twenty (20) days shall have
elapsed from the date the Company first transmits the Information Statement to
holders of Common Stock.

 

ARTICLE IX

CONDITIONS PRECEDENT TO A BUYER’S OBLIGATIONS TO PURCHASE

 

The obligation of a Buyer hereunder to purchase the Shares at the Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions (in addition to

 

21

--------------------------------------------------------------------------------


 

any other conditions precedent elsewhere in this Agreement), provided that these
conditions are for the Buyer’s sole benefit and may be waived by the Buyer at
any time in its sole discretion:

 

9.1          The Company shall have executed and delivered the Transaction
Documents and delivered the same to the Placement Agent.

 

9.2          The Company shall have delivered to the transfer agent for the
Company’s Common Stock, instructions and all such other documents required by
the transfer agent to issue by direct registration in book-entry form in such
Buyer’s name the number of Shares that such Buyer is purchasing.

 

9.3          The representations and warranties of the Company shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties are already qualified as to materiality in
Article VI above, in which case, such representations and warranties shall be
true and correct in all respects without further qualification) as of the date
when made and as of the Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date) and the Company
shall have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by the Company at or prior to the Closing Date.  The
Placement Agent shall have received a certificate, executed by the Chief
Executive Officer or Chief Financial Officer of the Company, dated as of the
Closing Date, to the foregoing effect.

 

9.4          The Company shall have delivered to the Placement Agent a
certificate evidencing the formation and good standing of the Company in its
jurisdiction of formation issued by the Secretary of State (or comparable
office) of such jurisdiction of formation as of a date within twenty (20) days
of the Closing Date.

 

9.5          The Company shall have delivered to the Placement Agent a
certificate or other reasonably acceptable evidence of the Company’s
qualification as a foreign corporation and good standing issued by the Secretary
of State (or comparable office) of each jurisdiction in which the Company
conducts business and is required to so qualify, as of a date within twenty (20)
days of the Closing Date.

 

9.6          The Company shall have delivered to the Placement Agent a certified
copy of the Certificate of Incorporation as certified by the Secretary of State
of the Company’s jurisdiction of incorporation within twenty (20) days of the
Closing Date.

 

9.7          The Company shall have delivered to the Placement Agent a
certificate, in the form acceptable to the Placement Agent, executed by the
Secretary of the Company dated as of the Closing Date, as to (i) the resolutions
consistent with Section 6.3 as adopted by the Company’s board of directors,
(ii) the Certificate of Incorporation of the Company and (iii) the Bylaws of the
Company as in effect at the Closing.

 

9.8          The Company shall have delivered to the Placement Agent an opinion
of counsel to the Company, as of the Closing Date, in a form satisfactory to the
Placement Agent and its counsel.

 

22

--------------------------------------------------------------------------------


 

9.9          The Company shall have obtained all governmental, regulatory or
third party consents and approvals necessary for the sale of the Shares.

 

9.10        No event or series of events shall have occurred that resulted, or
could reasonably be expected to result, in a Material Adverse Effect.

 

9.11        The Company will have delivered to the Placement Agent or its
designees the shares of Common Stock and the warrant to purchase shares of
Common Stock, together representing the compensation due to the Placement Agent
in connection with sale of the Shares as provided in Section 4.4 hereof.

 

9.12        Kanis and the Placement Agent shall have entered into a Lock-Up
Agreement, in form and substance reasonably satisfactory to Kanis and the
Placement Agent, for a period of one year from the date of this Agreement.

 

9.13        Other than with respect to the Initial Closing (with respect to
which this Section 9.13 shall not apply), at least twenty (20) days shall have
elapsed from the date the Company first transmits the Information Statement to
holders of Common Stock.

 

ARTICLE X

INDEMNIFICATION

 

10.1        Company’s Obligation to Indemnify.  In consideration of the Buyers’
execution and delivery of this Agreement and acquiring the Shares hereunder, and
in addition to all of the Company’s other obligations under this Agreement, the
Company hereby agrees to defend and indemnify each Buyer and each Buyer’s
Affiliates and subsidiaries, and their respective directors, officers,
employees, agents and representatives, and the successors and assigns of each of
them (collectively, the “Buyer Indemnified Parties”) and the Company does hereby
agree to hold the Buyer Indemnified Parties harmless, from and against any and
all Claims made, brought or asserted against the Buyer Indemnified Parties, or
any one of them, and the Company hereby agrees to pay or reimburse the Buyer
Indemnified Parties for any and all Claims payable by any of the Buyer
Indemnified Parties to any Person, including reasonable attorneys’ and
paralegals’ fees and expenses, court costs, settlement amounts, costs of
investigation and interest thereon from the time such amounts are due at the
highest non-usurious rate of interest permitted by applicable Law, through all
negotiations, mediations, arbitrations, trial and appellate levels, as a result
of, or arising out of, or relating to: (i) any misrepresentation or breach of
any representation or warranty made by the Company in this Agreement, the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby; (ii) any breach of any covenant, agreement or
Obligation of the Company contained in this Agreement, the Transaction Documents
or any other certificate, instrument or document contemplated hereby or thereby;
or (iii) any Claims brought or made against the Buyer Indemnified Parties, or
any one of them, by any Person and arising out of or resulting from the
execution, delivery, performance or enforcement of this Agreement, the
Transaction Documents or any other instrument, document or agreement executed
pursuant hereto or thereto, any transaction financed or to be financed in whole
or in part, directly or indirectly, with the proceeds of the issuance of the
Shares, or the status of the Buyers of any of the Shares, as a buyer and holder
of such Shares in the Company. To the extent that the foregoing undertaking by
the Company may be unenforceable for any

 

23

--------------------------------------------------------------------------------


 

reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Claims covered hereby, which is permissible under
applicable Law.  The Company will not be liable to any Buyer under this
indemnity: (i) for any settlement by a Buyer in connection with any Claim
effected without the Company’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed; or (ii) to the extent, but only
to the extent, that a Claim is attributable to any Buyer’s breach of any of the
representations, warranties, covenants or agreements made by such Buyer in this
Agreement or in the other Transaction Documents.

 

ARTICLE XI

MATTERS RELATING TO THE BUYERS

 

11.1        Independent Nature of Buyers’ Obligations and Rights.  The
obligations of each Buyer under this Agreement and the Transaction Documents are
several and not joint with the obligations of any other Buyer, and no Buyer
shall be responsible in any way for the performance of the obligations of any
other Buyer under any one or more of the Transaction Documents.  The decision of
each Buyer to purchase the Shares pursuant to the Transaction Documents has been
made by each such Buyer independently of any other Buyer and independently of
any information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or of its subsidiaries, if
any, which may have been made or given by any other Buyer or any of their
respective officers, directors, principals, employees, agents, counsel or
representatives (collectively, including the Buyer in question, the “Buyer
Representatives”).  No Buyer Representative shall have any liability to any
other Buyer or the Company relating to or arising from any such information,
materials, statements or opinions, if any.  Each Buyer acknowledges that no
other Buyer has acted as agent for such Buyer in connection with making its
investment hereunder and that no Buyer will be acting as agent of such other
Buyer in connection with monitoring its investment in the Shares or enforcing
its rights under the Transaction Documents.  Each Buyer shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Buyer to be joined as an additional
party in any Proceeding for such purpose.  The Company and each of the Buyers
acknowledge that, for reasons of administrative convenience the Company has
elected to provide each of the Buyers with the same Transaction Documents for
the purpose of closing a transaction with multiple Buyers and not because it was
required or requested to do so by any Buyer.  In furtherance of the foregoing,
and not in limitation thereof, the Company and the Buyers acknowledge that
nothing contained in this Agreement or in any Transaction Document, and no
action taken by any Buyer pursuant thereto, shall be deemed to constitute any
two or more Buyers as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Buyers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents.

 

11.2        Equal Treatment of Buyers.  No consideration shall be offered or
paid to any Buyer to amend or consent to a waiver or modification of any
provision of any of the Transaction Documents, unless the same consideration is
also offered to all of the other Buyers parties to the Transaction Documents.

 

24

--------------------------------------------------------------------------------


 

ARTICLE XII

TERMINATION

 

12.1        Termination.  This Agreement may be terminated prior to the Initial
Closing (i) by mutual written agreement of the Required Buyers and the Company
and notice to the Escrow Agent, or (ii) by either the Company or a Buyer (as to
itself but for no other Buyer) upon written notice to the other and the Escrow
Agent, if the Initial Closing shall not have taken place by 3:30 p.m. Eastern
Time on November 11, 2016, or such later date as approved by the Company’s board
of directors and the Placement Agent, but in no event later than December 2,
2016 ( “Outside Closing Date”); provided, that the right to terminate this
Agreement under this Section 12.1 shall not be available to any party whose
failure to comply with its obligations under this Agreement has been the cause
of or resulted in the failure of the Closing to occur on or before such time. 
After the Initial Closing Date, this Agreement may not be terminated by the
Company.  After the Initial Closing Date, this Agreement will terminated
automatically, by no action of the Company or any of the Buyers, if the Second
Closing is not held by the 120th calendar day after the Initial Closing Date
(“Automatic Termination Date”); provided that commencing on the 45th calendar
day after the Initial Closing Date and prior to the Automatic Termination Date,
any Buyer (as to itself but for no other Buyer) may terminate this Agreement
upon written notice to the Company and the Escrow Agent.

 

12.2        Consequences of Termination.  Upon the termination of this
Agreement, if any the funds deposited by a Buyer are still in escrow with the
Escrow Agent, the Company and the Placement Agent, time being of the essence,
shall jointly instruct the Escrow Agent to return those funds to such Buyer in
accordance with the Escrow Agreement.  No termination of this Agreement shall
release any party from any liability for breach by such party of the terms and
provisions of this Agreement or the other Transaction Documents.

 

ARTICLE XIII

MISCELLANEOUS

 

13.1        Notices.  All notices of request, demand and other communications
hereunder shall be addressed to the parties as follows:

 

If to the Company:

 

Clean Diesel Technologies, Inc.

 

 

1621 Fiske Place

 

 

Oxnard, CA 93033

 

 

Attention: Matthew Beale

 

 

Email: mbeale@cdti.com

 

 

Facsimile: (805) 205-1333

 

 

 

With a copy to:

 

Stubbs Alderton & Markiles, LLP

 

 

15260 Ventura Boulevard, 20th Floor

 

 

Sherman Oaks, California 91403

 

 

Attention: John McIlvery

 

 

Email: jmcilvery@stubbsalderton.com

 

 

Facsimile: (818) 444-6302

 

25

--------------------------------------------------------------------------------


 

If to the Buyers:

 

To each Buyer based on the information set forth in the Schedule of Buyers
attached hereto

 

unless the address is changed by the party by like notice given to the other
parties.  Notice shall be in writing and shall be deemed delivered: (i) if
mailed by certified mail, return receipt requested, postage prepaid and properly
addressed to the address below, then three (3) business days after deposit of
same in a regularly maintained U.S. Mail receptacle; or (ii) if mailed by
Federal Express, UPS or other nationally recognized overnight courier service,
next business morning delivery, then one (1) business day after deposit of same
in a regularly maintained receptacle of such overnight courier; or (iii) if hand
delivered, then upon hand delivery thereof to the address indicated on or prior
to 5:00 p.m., New York time, on a business day.  Any notice hand delivered after
5:00 p.m., New York time, shall be deemed delivered on the following business
day.  Notwithstanding the foregoing, notice, consents, waivers or other
communications referred to in this Agreement may be sent by facsimile, e-mail,
or other method of delivery, but shall be deemed to have been delivered only
when the sending party has confirmed (by reply e-mail or some other form of
written confirmation from the receiving party) that the notice has been received
by the other party.

 

13.2        Entire Agreement.  This Agreement, including the Exhibits and
Schedules attached hereto and the documents delivered pursuant hereto, including
the Transaction Documents, set forth all the promises, covenants, agreements,
conditions and understandings between the parties hereto with respect to the
subject matter hereof and thereof, and supersede all prior and contemporaneous
agreements, understandings, inducements or conditions, expressed or implied,
oral or written, except as contained herein and in the Transaction Documents;
provided, however, except as explicitly stated herein, nothing contained in this
Agreement or any other Transaction Document shall (or shall be deemed to)
(i) have any effect on any agreements any Buyer has entered into with, or any
instruments any Buyer has received from, the Company prior to the date hereof
with respect to any prior investment made by such Buyer in the Company or
(ii) waive, alter, modify or amend in any respect any obligations of the
Company, or any rights of or benefits to any Buyer or any other Person, in any
agreement entered into prior to the date hereof between or among the Company and
any Buyer, or any instruments any Buyer received from the Company prior to the
date hereof, and all such agreements and instruments shall continue in full
force and effect.

 

13.3        Successors and Assigns.  This Agreement, and any and all rights,
duties and obligations hereunder, shall not be assigned, transferred, delegated
or sublicensed by the Company without the prior written consent of each Buyer. 
Subject to the foregoing and except as otherwise provided herein, the provisions
of this Agreement shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.

 

13.4        Binding Effect.  This Agreement shall be binding upon the parties
hereto, their respective successors and permitted assigns.

 

13.5        Amendment.  Except as specifically set forth herein, neither the
Company nor any Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters. For clarification purposes, the
Recitals are part of this Agreement. No provision of this Agreement may be
amended other than by an instrument in writing signed by the Company and

 

26

--------------------------------------------------------------------------------


 

the Required Buyers.  Any amendment to any provision of this Agreement made in
conformity with the provisions of this Section 13.5 shall be binding on all
Buyers and holders of Shares, as applicable, provided that no such amendment
shall be effective to the extent that it (1) applies to less than all of the
holders of the Shares then outstanding or (2) imposes any obligation or
liability on any Buyer without such Buyer’s prior written consent (which may be
granted or withheld in such Buyer’s sole discretion).  No waiver shall be
effective unless it is in writing and signed by an authorized representative of
the waiving party, provided that the Required Buyers may waive any provision of
this Agreement, and any waiver of any provision of this Agreement made in
conformity with the provisions of this Section 13.5 shall be binding on all
Buyers and holders of Shares, as applicable, provided that no such waiver shall
be effective to the extent that it (1) applies to less than all of the holders
of the Shares then outstanding (unless a party gives a waiver as to itself only)
or (2) imposes any obligation or liability on any Buyer without such Buyer’s
prior written consent (which may be granted or withheld in such Buyer’s sole
discretion).  No consideration shall be offered or paid to any Person to amend
or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration also is offered to all of
the parties to the Transaction Documents who are holders of Shares. The Company
has not, directly or indirectly, made any agreements with any Buyers relating to
the terms or conditions of the transactions contemplated by the Transaction
Documents except as set forth in the Transaction Documents.  Without limiting
the foregoing, the Company confirms that, except as set forth in this Agreement,
no Buyer has made any commitment or promise or has any other obligation to
provide any financing to the Company or otherwise. As a material inducement for
each Buyer to enter into this Agreement, the Company expressly acknowledges and
agrees that no due diligence or other investigation or inquiry conducted by a
Buyer, any of its advisors or any of its representatives shall affect such
Buyer’s right to rely on, or shall modify or qualify in any manner or be an
exception to any of, the Company’s representations and warranties contained in
this Agreement or any other Transaction Document. “Required Buyers” means Buyers
holding and/or subscribing hereunder for a majority of the Shares, as group,
sold or to be sold pursuant to this Agreement.

 

13.6        Gender and Use of Singular and Plural.  All pronouns shall be deemed
to refer to the masculine, feminine, neuter, singular or plural, as the identity
of the party or parties or their personal representatives, successors and
assigns may require.

 

13.7        Execution.  This Agreement may be executed in one or more
counterparts, all of which taken together shall be deemed and considered one and
the same Agreement, and same shall become effective when counterparts have been
signed by each party and each party has delivered its signed counterpart to the
other party.  A digital reproduction, portable document format (“.pdf”) or other
reproduction of this Agreement may be executed by one or more parties hereto and
delivered by such party by electronic signature (including signature via
DocuSign or similar services), electronic mail or any similar electronic
transmission device pursuant to which the signature of or on behalf of such
party can be seen. Such execution and delivery shall be considered valid,
binding and effective for all purposes.

 

13.8        Headings.  The article and section headings contained in this
Agreement are inserted for convenience only and shall not affect in any way the
meaning or interpretation of the Agreement.

 

27

--------------------------------------------------------------------------------


 

13.9        Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof.  Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the State of New York,
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.  Each party hereby irrevocably waives any right it may have,
and agrees not to request, a jury trial for the adjudication of any dispute
hereunder or in connection with or arising out of this Agreement or any
transaction contemplated hereby.  If either party shall commence an action or
proceeding to enforce any provisions of the Transaction Documents, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its reasonable attorneys’ fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.

 

13.10      Further Assurances.  The parties hereto will execute and deliver such
further instruments and do such further acts and things as may be reasonably
required to carry out the intent and purposes of this Agreement.

 

13.11      Survival.  The representations and warranties contained herein shall
survive the Closing and the delivery of the Shares.  Each Buyer shall be
responsible only for its own representations, warranties and covenants
hereunder.

 

13.12      Time is of the Essence. The parties hereby agree that time is of the
essence with respect to performance of each of the parties’ Obligations under
this Agreement.  The parties agree that in the event that any date on which
performance is to occur falls on a Saturday, Sunday or state or national
holiday, then the time for such performance shall be extended until the next
business day thereafter occurring.

 

13.13      Joint Preparation.  The preparation of this Agreement has been a
joint effort of the parties and the resulting documents shall not, solely as a
matter of judicial construction, be construed more severely against one of the
parties than the other.

 

13.14      Severability.  If any one of the provisions contained in this
Agreement, for any reason, shall be held invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement, and this Agreement shall remain in full
force and effect and be construed as if the invalid, illegal or unenforceable
provision had never been contained herein.

 

28

--------------------------------------------------------------------------------


 

13.15      No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except for Section 4.4 of this Agreement of which the
Placement Agent is an intended third-party beneficiary.

 

13.16      WAIVER OF JURY TRIAL. THE BUYERS AND THE COMPANY, AFTER CONSULTING OR
HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVES, IRREVOCABLY, THE RIGHT TO TRIAL BY JURY WITH RESPECT
TO ANY LEGAL PROCEEDING BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR ANY OTHER AGREEMENT
EXECUTED OR CONTEMPLATED TO BE EXECUTED IN CONJUNCTION WITH THIS AGREEMENT, OR
ANY COURSE OF CONDUCT OR COURSE OF DEALING IN WHICH THE BUYERS AND THE COMPANY
ARE ADVERSE PARTIES.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE BUYERS TO
PURCHASE THE NEW NOTES.

 

13.17      Compliance with Federal Law.  The Company shall: (i) ensure that no
Person who owns a controlling interest in or otherwise controls the Company is
or shall at any time be listed on the Specially Designated Nationals and Blocked
Person List or other similar lists maintained by the Office of Foreign Assets
Control (“OFAC”), the Department of the Treasury, included in any Executive
Orders or in any other similar lists of any Governmental Authority; (ii) not use
or permit the use of the proceeds of the purchase of the Shares to violate any
of the foreign asset control regulations of OFAC or any enabling statute,
Executive Order relating thereto or any other requirements or restrictions
imposed by any Governmental Authority; and (iii) comply with all applicable
Lender Secrecy Act laws and regulations, as amended.

 

[SIGNATURES ON THE FOLLOWING PAGE]

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year set forth above.

 

 

“COMPANY”

 

 

 

CLEAN DIESEL TECHNOLOGIES, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Matthew Beale

 

 

Matthew Beale

 

 

Chief Executive Officer

 

 

 

BUYERS:

 

 

 

See Signature pages for each Buyer attached

 

 

Company Signature Page to Securities Purchase Agreement

 

--------------------------------------------------------------------------------


 

BUYER SIGNATURE PAGE FOR SECURITIES PURCHASE AGREEMENT

 

WITH CLEAN DIESEL TECHNOLOGIES, INC.

 

By its execution below, the undersigned Buyer hereby acknowledges and agrees to
the terms set forth in the Securities Purchase Agreement to which this signature
page is attached.

 

FOR ENTITY INVESTORS:

 

FOR INDIVIDUAL INVESTORS:

 

 

 

 

 

Signature:

 

[Name of Entity]

 

Name:

 

 

 

 

 

 

 

 

 

By:

 

 

Signature:

 

Name:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

 

WORK ADDRESS:

 

HOME ADDRESS:

 

 

 

 

 

 

 

 

Attention:

 

Phone:

 

Phone:

 

SSN:

 

Fax:

 

 

E-mail:

 

 

Taxpayer ID#:

 

 

 

 

Number of Shares to be Purchased or Dollar Amount Invested:

 

Buyer Signature Page to Securities Purchase Agreement

 

--------------------------------------------------------------------------------


 

BUYER ADDENDUM RE ESCROW

(this information is required)

 

 

 

(Print Name of Buyer)

 

 

By signing the Securities Purchase Agreement, the above named Buyer hereby
certifies and confirms that: In the event that the Escrow Agent makes a
disbursement to the Buyer, which may or may not occur, the Buyer hereby confirms
that such disbursement is to be made by wire transfer using the following wire
transfer instructions. The Escrow Agent, the Company and the Placement Agent can
rely on this confirmation and the Buyer will not revoke this confirmation unless
the Buyer confirms to the Company on this form, replacement wire transfer
instructions at least two (2) Business Days before revoking this confirmation.
The Company may instruct the Escrow Agent to, or the Escrow Agent may on its
own, withhold any such disbursement until the Company is reasonably satisfied
and the Escrow Agent is satisfied in its sole discretion with the instructions
and procedures for making such disbursement.

 

Bank Name:

 

 

 

Bank Address:

 

 

 

ABA Number:

 

 

 

Account Number:

 

 

 

Account Name:

 

 

 

Reference:

 

 

Escrow Addendum

 

--------------------------------------------------------------------------------


 

SCHEDULE OF BUYERS

 

(Omitted)

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

REGISTRATION RIGHTS AGREEMENT

 

(Omitted and filed as Exhibit 10.2 to Form 8-K)

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ESCROW AGREEMENT

 

This Subscription Escrow Agreement (the “Escrow Agreement”), dated as of the
effective date (the “Effective Date”) set forth on Schedule 1 attached hereto
(“Schedule 1”), by and among the corporation identified on Schedule 1 (the
“Issuer”), the company identified on Schedule 1 (the “Depositor”) and Delaware
Trust Company, as escrow agent hereunder  (the “Escrow Agent”).

 

WHEREAS, the Issuer has offered to certain private investors (the “Offering”),
pursuant to a Securities Purchase Agreement, as may be subsequently amended or
restated (the “SPA), the subscription and sale of up to 5,000,000 shares of
Common Stock, at a price of $2.00 per share, of the Issuer (the “Shares”); and

 

WHEREAS, the Depositor has been named as the placement agent in connection with
the proposed offering of the Shares in accordance with the terms of the
Engagement Letter, dated as of September 26, 2016, among the Issuer and the
Depositor (the “Engagement Letter”).

 

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth, the parties hereto agree as follows:

 

1.             Appointment.  The Issuer and Depositor hereby appoint the Escrow
Agent as their escrow agent for the purposes set forth herein, and the Escrow
Agent hereby accepts such appointment under the terms and conditions set forth
herein.

 

2.             Escrow Fund.  All funds received by the Depositor and the Issuer
in connection with the sale of Shares shall be deposited with the Escrow Agent
(the “Escrow Deposit”).  The Escrow Agent shall, subject to the terms and
conditions hereof, hold the Escrow Deposit and any proceeds thereof (the “Escrow
Fund”) as directed in Section 3.

 

3.             Investment of Escrow Fund.  During the term of this Escrow
Agreement, the Escrow Fund shall be held in a non-interest bearing account by
the Escrow Agent as indicated on Schedule 1 or such other non-interest bearing
investments as shall be directed in writing by the Issuer and the Depositor and
as shall be acceptable to the Escrow Agent.  The Escrow Agent may earn
compensation in the form of short-term interest (“float”) on items like uncashed
distribution checks (from the date issued until the date cashed), funds that it
is directed not to invest, deposits awaiting investment direction or received
too late to be invested overnight in previously directed investments.

 

4.             Disposition and Termination.  The Depositor and the Issuer agree
to jointly notify the Escrow Agent in writing of (i) the initial closing date of
the offering (the “Initial Closing Date”) and (ii) the second closing date (the
“Second Closing Date”); or if the Offering has been terminated (either in whole
or for a particular subscriber) either before or after the Initial Closing Date.
Upon receipt of such written notification the following procedure will take
place:

 

(i)                                     Upon receipt of written notification of
the Initial Closing Date, One Million Nine Hundred Thousand Dollars ($1,900,000)
of the Escrow Fund will be promptly paid to or credited to the accounts of, or
otherwise transferred to, the Issuer pursuant to the joint-instructions from the
Issuer and the Depositor.

 

(ii)                                  Upon receipt of written notification of
the Second Closing Date, any and all funds remaining in the Escrow Fund after
the Initial Closing Date will be promptly paid to or credited to the accounts

 

--------------------------------------------------------------------------------


 

of, or otherwise transferred to, the Issuer pursuant to the joint-instructions
from the Issuer and the Depositor.

 

(iii)                               Upon receipt of written notification that
the Offering is terminated (either in whole or only for a particular
subscriber), either before or after the Initial Closing Date, the Escrow Agent
shall be provided with a list containing the amount received from each
subscriber whose funds have been deposited with the Escrow Agent and remain in
the Escrow Fund (with respect to each subscriber the “Subscriber Investment
Amount”) and the name, address and Taxpayer Identification Number (“TIN”) of
each such subscriber.  The aggregate of all Subscriber Investment Amounts shall
not exceed the amount of the Escrow Fund at the time of the Escrow Agent’s
receipt of such notice. The Escrow Agent shall distribute to each subscriber the
appropriate Subscriber Investment Amount pursuant to joint written instructions
of the Issuer and Depositor within 10 days of receipt of the information
described in this Section 4(iii).

 

Upon full delivery of the Escrow Fund to the Issuer or the subscribers as the
case may be, by the Escrow Agent, this Escrow Agreement shall terminate, subject
to the provisions of Section 8.

 

5.             Escrow Agent.  The Escrow Agent undertakes to perform only such
duties as are expressly set forth herein and no duties shall be implied. The
Escrow Agent shall have no liability under and no duty to inquire as to the
provisions of any agreement other than this Escrow Agreement.  The Escrow Agent
may rely upon and shall not be liable for acting or refraining from acting upon
any written notice, instruction or request furnished to it hereunder and
believed by it to be genuine and to have been signed or presented by the proper
party or parties.  The Escrow Agent shall be under no duty to inquire into or
investigate the validity, accuracy or content of any such document.  The Escrow
Agent shall have no duty to solicit any payments which may be due it or the
Escrow Fund.  The Escrow Agent shall not be liable for any action taken or
omitted by it in good faith except to the extent that a court of competent
jurisdiction determines that the Escrow Agent’s gross negligence or willful
misconduct was the primary cause of any loss to the Issuer or Depositor. The
Escrow Agent may execute any of its powers and perform any of its duties
hereunder directly or through agents or attorneys (and shall be liable only for
the careful selection of any such agent or attorney) and may consult with
counsel, accountants and other skilled persons to be selected and retained by
it.  The Escrow Agent shall not be liable for anything done, suffered or omitted
in good faith by it in accordance with the advice or opinion of any such
counsel, accountants or other skilled persons.  In the event that the Escrow
Agent shall be uncertain as to its duties or rights hereunder or shall receive
instructions, claims or demands from any party hereto which, in its opinion,
conflict with any of the provisions of this Escrow Agreement, it shall be
entitled to refrain from taking any action and its sole obligation shall be to
keep safely all property held in escrow until it shall be directed otherwise in
writing by all of the other parties hereto or by a final order or judgment of a
court of competent jurisdiction.  Anything in this Escrow Agreement to the
contrary notwithstanding, in no event shall the Escrow Agent be liable for
special, indirect or consequential loss or damage of any kind whatsoever
(including but not limited to lost profits), even if the Escrow Agent has been
advised of the likelihood of such loss or damage and regardless of the form of
action.

 

6.             Succession.  The Escrow Agent may resign and be discharged from
its duties or obligations hereunder by giving 10 days advance notice in writing
of such resignation to the other parties hereto specifying a date when such
resignation shall take effect.  The Escrow Agent shall have the right to
withhold an amount equal to any amount due and owing to the Escrow Agent, plus
any costs and expenses the Escrow Agent shall reasonably believe may be incurred
by the Escrow Agent in connection with the termination of the Escrow Agreement. 
Any corporation or association into which the Escrow Agent may be merged or
converted or with which it may be consolidated shall be the Escrow Agent under
this Escrow Agreement without further act.

 

--------------------------------------------------------------------------------


 

7.             Fees.  The Issuer and Depositor agree jointly and severally to
(i) pay the Escrow Agent upon execution of this Escrow Agreement and from time
to time thereafter reasonable compensation for the services to be rendered
hereunder, which unless otherwise agreed in writing shall be as described in
Schedule 1 attached hereto, and (ii) pay or reimburse the Escrow Agent upon
request for all expenses, disbursements and advances, including reasonable
attorney’s fees and expenses, incurred or made by it in connection with the
preparation, execution, performance, delivery, modification and termination of
this Escrow Agreement.  The Escrow Agent is authorized to deduct such fees from
the Escrow Fund without prior authorization from the Issuer or Depositor.

 

8.             Indemnity.  The Issuer and the Depositor shall jointly and
severally indemnify, defend and save harmless the Escrow Agent and its
directors, officers, agents and employees (the “indemnitees”) from all loss,
liability or expense (including the fees and expenses of in house or outside
counsel) arising out of or in connection with (i) the Escrow Agent’s execution
and performance of this Escrow Agreement, except in the case of any indemnitee
to the extent that such loss, liability or expense is due to the gross
negligence or willful misconduct of the Escrow Agent, or (ii) its following any
instructions or other directions from the Issuer or the Depositor, except to the
extent that its following any such instruction or direction is expressly
forbidden by the terms hereof. The parties hereto acknowledge that the foregoing
indemnities shall survive the resignation or removal of the Escrow Agent or the
termination of this Escrow Agreement. The parties hereby grant the Escrow Agent
a lien on, right of set-off against and security interest in the Escrow Fund for
the payment of any claim for indemnification, compensation, expenses and amounts
due hereunder.

 

9.             TINs. The Issuer and the Depositor represent that its correct
Taxpayer Identification Number (“TIN”) assigned by the Internal Revenue Service
or any other taxing authority is set forth in Schedule 1.  All interest or other
income earned under the Escrow Agreement, if any, shall be allocated to the
Issuer and reported, to the extent required by law, by the Escrow Agent to the
IRS or any other taxing authority, as applicable, on IRS form 1099 or 1042S (or
other appropriate form) as income earned from the Escrow Fund by the Issuer
whether or not said income has been distributed during the year.  Unless
otherwise indicated in writing by the parties hereto, no taxes or other
withholdings are required to be made under applicable law or otherwise with
respect to any payment to be made by Escrow Agent.  All documentation necessary
to support a claim of exemption or reduction in such taxes or other withholdings
has been timely collected by Issuer and copies will be provided to Escrow Agent
promptly upon a request therefor.  Unless otherwise agreed to in writing by
Escrow Agent, all tax returns required to be filed with the IRS and any other
taxing authority as required by law with respect to payments made hereunder
shall be timely filed and prepared by Issuer, including but not limited to, any
applicable reporting or withholding pursuant to the Foreign Account Tax
Reporting Act (“FATCA”).  The parties hereto acknowledge and agree that the
Escrow Agent shall have no responsibility for the preparation and/or filing of
any tax return or any applicable FATCA reporting with respect to the Escrow
Fund.  The Escrow Agent shall withhold any taxes it deems appropriate, including
but not limited to required withholding in the absence of proper tax
documentation, and shall remit such taxes to the appropriate authorities as it
determines may be required by any law or regulation in effect at the time of the
distribution.

 

10.          Notices.  All communications hereunder shall be in writing and
shall be deemed to be duly given and received:

 

(i) upon delivery if delivered personally or upon confirmed transmittal if by
facsimile or by other electronic means;

 

(ii) on the next Business Day (as hereinafter defined) if sent by overnight
courier; or

 

--------------------------------------------------------------------------------


 

(iii) four (4) Business Days after mailing if mailed by prepaid registered mail,
return receipt requested, to the appropriate notice address set forth on
Schedule 1 or at such other address as any party hereto may have furnished to
the other parties in writing by registered mail, return receipt requested.

 

Notwithstanding the above, in the case of communications delivered to the Escrow
Agent pursuant to (ii) and (iii) of this Section 10, such communications shall
be deemed to have been given on the date received by the Escrow Agent.  In the
event that the Escrow Agent, in its sole discretion, shall determine that an
emergency exists, the Escrow Agent may use such other means of communication as
the Escrow Agent deems appropriate.  “Business Day” shall mean any day other
than a Saturday, Sunday or any other day on which the Escrow Agent located at
the notice address set forth on Schedule 1 is authorized or required by law or
executive order to remain closed.

 

11.          Security Procedures.  In the event Escrow Fund transfer
instructions are given (other than in writing at the time of execution of this
Escrow Agreement), whether in writing, by telecopier or otherwise, the Escrow
Agent is authorized to seek confirmation of such instructions by telephone
call-back to the person or persons designated on schedule 2 hereto (“Schedule
2”), and the Escrow Agent may rely upon the confirmation of anyone purporting to
be the person or persons so designated.  The persons and telephone numbers for
call-backs may be changed only in a writing actually received and acknowledged
by the Escrow Agent. The Escrow Agent and the beneficiary’s bank in any funds
transfer may rely solely upon any account numbers or similar identifying numbers
provided by the Issuer or the Depositor to identify (i) the beneficiary,
(ii) the beneficiary’s bank, or (iii) an intermediary bank.  The Escrow Agent
may apply any of the escrowed funds for any payment order it executes using any
such identifying number, even where its use may result in a person other than
the beneficiary being paid, or the transfer of funds to a bank other than the
beneficiary’s bank or an intermediary bank designated. The parties to this
Escrow Agreement acknowledge that these security procedures are commercially
reasonable.

 

12.          Miscellaneous.  The provisions of this Escrow Agreement may be
waived, altered, amended or supplemented, in whole or in part, only by a writing
signed by all of the parties hereto.  Neither this Escrow Agreement nor any
right or interest hereunder may be assigned in whole or in part by any party,
except as provided in Section 6, without the prior consent of the other
parties.  This Escrow Agreement shall be governed by and construed under the
laws of the State of Delaware.  Each party hereto irrevocably waives any
objection on the grounds of venue, forum non-conveniens or any similar grounds
and irrevocably consents to service of process by mail or in any other manner
permitted by applicable law and consents to the jurisdiction of the courts
located in the State of Delaware.  The parties further hereby waive any right to
a trial by jury with respect to any lawsuit or judicial proceeding arising or
relating to this Escrow Agreement.  No party to this Escrow Agreement is liable
to any other party for losses due to, or if it is unable to perform its
obligations under the terms of this Escrow Agreement because of, acts of God,
fire, floods, strikes, equipment or transmission failure, or other causes
reasonably beyond its control.  This Escrow Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement as of
the date set forth in Schedule 1.

 

 

 

Delaware Trust Company

 

as Escrow Agent

 

 

 

By:

/s/ Alan R. Halpern, Vice President

 

 

 

 

 

 

 

Clean Diesel Technologies, Inc.

 

 

 

 

By:

 /s/ Tracy Kern

 

 

Name: Tracy Kern

 

 

Its: Chief Financial Officer

 

 

 

 

 

 

 

MDB Capital Group, LLC

 

 

 

 

 

 

 

By:

/s/ Gary Schuman

 

 

Name: Gary Schuman, CFO & CCO

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Effective Date:

October 10, 2016

 

 

Name of Issuer:

Clean Diesel Technologies, Inc.

Issuer Notice Address:

1621 Fiske Place, Oxnard, CA 93033

Issuer E-mail:

 

Issuer TIN:

 

 

 

Name of Depositor:

MDB Capital Group, LLC

Depositor Notice Address:

2425 Cedar Springs Road, Dallas, TX 75201

Depositor E-mail:

 

Depositor TIN:

 

 

 

Name of Escrow Agent:

Delaware Trust Company

Escrow Agent Notice Address:

2711 Centerville Road, Suite 400

 

Wilmington, DE 19808

 

Attn: Escrow Administration

 

E-mail: trust@delawaretrust.com

 

Telephone: 866-291-6119

 

Facsimile: 302-636-8666

 

 

Investment:

[specify]

 

o                                    BlackRock Temp Fund Cash Management Shares
(the “Share Class”), an institutional money market mutual fund for which the
Escrow Agent serves as shareholder servicing agent and/or custodian or
subcustodian.  The parties hereto: (i) acknowledge Escrow Agent’s disclosure of
the services the Escrow Agent is providing to and the fees it receives from
BlackRock; (ii) consent to the Escrow Agent’s receipt of these fees in return
for providing shareholder services for the Share Class; and (iii) acknowledge
that the Escrow Agent has provided on or before the date hereof a BlackRock Temp
Fund Cash Management Shares prospectus which discloses, among other things, the
various expenses of the Share Class and the fees to be received by the Escrow
Agent.

 

o                                    Such other investments as Issuer, Depositor
and Escrow Agent may from time to time mutually agree upon in a writing executed
and delivered by the  Issuer and the Depositor and accepted by the Escrow Agent.

 

x                                  The funds shall not be invested.

 

Escrow Agent’s compensation:    See Appended Schedule 3

 

--------------------------------------------------------------------------------


 

Schedule 2

 

Telephone Number(s) for Call-Backs and

Person(s) Designated to Confirm Funds Transfer Instructions

 

 

 

 

If to Issuer:

 

 

 

 

 

Name

 

Telephone Number

 

 

 

1.

 

 

 

 

 

2.

 

 

 

 

 

3.

 

 

 

 

 

If to Depositor:

 

 

 

 

 

Name

 

Telephone Number

 

 

 

1.

 

 

 

 

 

2.

 

 

 

 

 

3.

 

 

 

Telephone call-backs may be made to each Issuer and Depositor if joint
instructions are required pursuant to this Escrow Agreement.

 

--------------------------------------------------------------------------------


 

Schedule 3

 

Escrow Agent Fees:

 

$1,000 - set-up fee payable in advance of the closing of the transaction

 

$3,000 — annual administration fee covering up to 100 deposits, payable in
advance of the closing of the transaction and upon each subsequent annual
anniversary date.  There is an additional administration fee of $750.00 for each
block of 50 deposits over the initial 100 deposits.

 

TRANSACTION FEES:

 

Wire transfer of fund: $35.00/domestic wire initiated; $75.00/international
payment

 

Checks Cut: $10.00/check cut

 

1099 Preparation: $12.00/1099 prepared

 

1042-S Preparation:  $50.00/per 1042-S

 

Returned Check: $30.00/returned item

 

An additional annual fee of 15 basis points on the escrow account balance
payable in advance may be charged for investments other than institutional money
market funds with which the Escrow Agent has established servicing
arrangements.  Out-of-pocket expenses, fees and disbursements and services of an
unanticipated or unexpected nature are not included in the above schedule.

 

--------------------------------------------------------------------------------